UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7914


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CHADRIQUEZ DEVON WILLIAMS,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.       Michael F. Urbanski,
District Judge.   (4:09-cr-00039-MFU-RSB-1; 4:13-cv-80576-SGW-
RSB)


Submitted:   March 17, 2016                 Decided:   March 22, 2016


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Remanded by unpublished per curiam opinion.


Chadriquez Devon Williams, Appellant Pro Se.     Ronald Andrew
Bassford, Assistant United States Attorney, Roanoke, Virginia,
Jean   Barrett   Hudson,   Assistant  United States   Attorney,
Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Chadriquez     Devon     Williams         seeks    to   appeal     the   district

court’s   order    denying     his    Fed.      R.   Civ.    P.   60(b)   motion    for

reconsideration of its prior order denying his 28 U.S.C. § 2255

(2012) motion.      When the United States or its officer or agency

is a party, the notice of appeal must be filed no more than 60

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely    filing   of   a    notice   of       appeal   in    a   civil   case    is    a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

     The district court’s order dismissing Williams’ Rule 60(b)

motion was entered on the docket on September 9, 2015.                            Thus,

Williams had until November 9, 2015, to file a notice of appeal.

Williams’    notice     of   appeal    was      filed,       at   the   earliest,      on

December 1, 2015, 1 22 days beyond the appeal period.                         Although

Williams’ notice of appeal was filed beyond the expiration of



     1 See Houston v. Lack, 487 U.S. 266, 276 (1988) (holding
that a pro se prisoner’s notice of appeal is considered filed
the moment it is delivered to prison authorities for mailing to
the court).




                                           2
the    appeal     period,   it    was    filed    within   the    30-day      excusable

neglect period and explicitly requested an extension of time to

file       an   appeal.     Thus,       Williams’    filing      should    have   been

construed as a motion for an extension of time to file an appeal

under Rule 4(a)(5).              Accordingly, we remand this case to the

district court so it may docket Williams’ motion for extension

of     time     and     determine       whether     Williams     has      demonstrated

excusable neglect or good cause warranting an extension of the

appeal      period. 2     The    record,     as   supplemented,        will    then   be

returned to this court for further consideration.



                                                                            REMANDED




       2
       By this disposition, we express no opinion as to whether
an extension of time is warranted.



                                            3